DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on August 2, 2022

Claims 19, 21, and 23 are cancelledClaims 1, 4-8, 10, 13-17, 20, and 22 are amended 
Claims 1-18, 20, and 22 are pending
 
Response to Arguments
Applicant’s amendment to claims 1, 10, 20, and 22 filed on 8/2/2022 regarding “wherein the request includes an API invoker ID, an API Exposing Function (AEF) identifier and a list of an API identifier for each of the at least one API being revoked and in which the list comprises part of all APIs authorized for the API invoker;” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-18, 20, and 22 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.) Claims 1-3, 7-12, 16-18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200341826, Ge (priority date: 1/15/2018)

 	In regards to claim 1, Ge discloses a method for revoking authorization for an Application Program Interface (API) invoker in a first apparatus, comprising: 
sending, to a second apparatus, a request for revoking authorization of at least one API for the API invoker, wherein the request includes an API invoker ID, an API Exposing Function (AEF) identifier and a list of an API identifier for each of the at least one API being revoked and in which the list comprises part of all APIs authorized for the API invoker(US 20200341826, Ge, para. 0007, 0008, and 0102, where an authorization revocation method entails a first entity receiving a revocation request message from a second entity, wherein the revocation request message may include an API invocation identifier and API identifier, and AEF identifier. The API identifier corresponds to an API by the API invoker that is being revoked by the first entity, wherein the API identifier is a subset of all the APIs and the API may be part of a blacklist or whitelist); and 
receiving a response to the request from the second apparatus(US 20200341826, Ge, para. 0007, where a revocation response message is received in response to a revocation request message); 
wherein the at least one API identified by the list and associated with the AEF are revoked instead of all APIs authorized for the API invoker (US 20200341826, Ge, para. 0102-0104 and Table 1, Table 2, where a revocation may be implemented by adding an API invocation entity to a blacklist or deleting it from a whitelist, wherein, for example, the API#1 may be revoked from being authorized).  

 	In regards to claim 2, Ge discloses the method according to claim 1, wherein the first apparatus is an AEF and the second apparatus is an authorization server(US 20200341826, Ge, fig. 4, where a CCF, part of the CAPIF, is configured to receive an authorization revocation message[401] from the AEF).  

 	In regards to claim 3, Ge discloses the method according to claim 1, wherein the first apparatus is an authorization server and the second apparatus is an AEF(US 20200341826, Ge, para. 0003 and fig. 5, where a CCF, part of the CAPIF[i.e. 1st apparatus], is configured to transmit an authorization revocation message[401] from the AEF[i.e. 2nd apparatus]).  

 	In regards to claim 7, Ge discloses the method according to claim 2, further comprising: 3/8invalidating the authorization of the at least one API with the AEF for the API invoker(US 20200341826, Ge, para. 0018, Where an API is invalidated).  

 	In regards to claim 8, Ge discloses the method according to claim 3, further comprising: notifying the API invoker of revocation of the authorization of the at least one API with the AEF(US 20200341826, Ge, para. 0119 and fig. 4, step 403, where a revocation message is sent to the API invocation entity).  

 	In regards to claim 9, Ge discloses the method according to claim 1, wherein the response to the request from the second apparatus comprises an acknowledge message for the request(US 20200341826, Ge, fig. 4, where a revocation response message[i.e. acknowledgement] is sent).  

 	In regards to claim 10, Ge discloses a method for revoking authorization for an Application Program Interface (API} invoker in a second apparatus, comprising: receiving, from a first apparatus, a request for revoking authorization of at least one API for the API invoker wherein the request includes an API invoker ID, an API Exposing Function (AEF) identifier and a list of an API identifier for each of the at least one API being revoked and in which the list comprises part of all APIs authorized for the API invoker(US 20200341826, Ge, para. 0007, 0008, and 0102, where an authorization revocation method entails a first entity receiving a revocation request message from a second entity, wherein the revocation request message may include an API invocation identifier and API identifier, and AEF identifier. The API identifier corresponds to an API by the API invoker that is being revoked by the first entity, wherein the API identifier is a subset of all the APIs and the API may be part of a blacklist or whitelist); and sending a response to the request to the first apparatus(US 20200341826, Ge, para. 0007, where a revocation response message is sent in response to a revocation request message); wherein the at least one API identified by the list and associated with the AEF are revoked instead of all APIs authorized for the API invoker(US 20200341826, Ge, para. 0102-0104 and Table 1, Table 2, where a revocation may be implemented by adding an API invocation entity to a blacklist or deleting it from a whitelist, wherein, for example, the API#1 may be revoked from being authorized).  

 	In regards to claim 11, Ge discloses the method according to claim 10, wherein the first apparatus is an AEF and the second apparatus is an authorization server(US 20200341826, Ge, fig. 4, where a CCF, part of the CAPIF, is configured to receive an authorization revocation message[401] from the AEF).  

 	In regards to claim 12, Ge discloses the method according to claim 10, wherein the first apparatus is an authorization server and the second apparatus is an AEF(US 20200341826, Ge, para. 0003 and fig. 5, where a CCF, part of the CAPIF[i.e. 1st apparatus], is configured to transmit an authorization revocation message[401] from the AEF[i.e. 2nd apparatus]).  

 	In regards to 16, Ge discloses the method according to claim 11, further comprising: invalidating the authorization of the at least one API with the AEF for the API invoker(US 20200341826, Ge, para. 0018, Where an API is invalidated). 
 
 	In regards to claim 17, Ge discloses the method according to claim 11, further comprising: notifying the API invoker of revocation of the authorization of the at least one API with the AEF(US 20200341826, Ge, para. 0119 and fig. 4, step 403, where a revocation message is sent to the API invocation entity). 
  	In regards to claim 18, Ge discloses the method according to claim 10, wherein the response to the request to the first apparatus comprises an acknowledge message for the request (US 20200341826, Ge, fig. 4, where a revocation response message[i.e. acknowledgement] is sent).  
 	In regards to claim 20, Ge teaches a first apparatus for revoking authorization of an Application Program Interface (API) invoker, comprising:one or more processors(US 20200341826, Ge, fig. 14, item 1401, processor); and one or more memories comprising computer program which, when executed by the one or more processors(US 20200341826, Ge, fig. 14 and para. 0335, item 1403, memory for storing instructions), cause the first apparatus to: send, to a second apparatus, a request for revoking authorization of at least one API for the API invoker, wherein the request includes an API invoker ID, an API Exposing Function (AEF) identifier and a list of an API identifier for each of the at least one API being revoked and in which the list comprises part of all APIs authorized for the API invoker(US 20200341826, Ge, para. 0007, 0008, and 0102, where an authorization revocation method entails a first entity receiving a revocation request message from a second entity, wherein the revocation request message may include an API invocation identifier and API identifier, and AEF identifier. The API identifier corresponds to an API by the API invoker that is being revoked by the first entity, wherein the API identifier is a subset of all the APIs and the API may be part of a blacklist or whitelist); and receive a response to the request from the second apparatus (US 20200341826, Ge, para. 0007, where a revocation response message is received in response to a revocation request message); wherein the at least one API identified by the list and associated with the AEF are revoked instead of all APIs authorized for the API invoker(US 20200341826, Ge, para. 0102-0104 and Table 1, Table 2, where a revocation may be implemented by adding an API invocation entity to a blacklist or deleting it from a whitelist, wherein, for example, the API#1 may be revoked from being authorized) 	 	
 	In regards to claim 22, Ge teaches a second apparatus for revoking authorization of an Application Program Interface (API) invoker, comprising: one or more processors(US 20200341826, Ge, fig. 14, item 1401, processor); and one or more memories comprising computer program which, when executed by the one or more processors(US 20200341826, Ge, fig. 14 and para. 0335, item 1403, memory for storing instructions), cause the second apparatus to: receive, from a first apparatus, a request for revoking authorization of at least one API for the API invoker, wherein the request includes an API invoker ID, an API Exposing Function (AEF) identifier and a list of an API identifier for each of the at least one API being revoked and in which the list comprises part of all APIs authorized for the API invoker (US 20200341826, Ge, para. 0007, 0008, and 0102, where an authorization revocation method entails a first entity receiving a revocation request message from a second entity, wherein the revocation request message may include an API invocation identifier and API identifier, and AEF identifier. The API identifier corresponds to an API by the API invoker that is being revoked by the first entity, wherein the API identifier is a subset of all the APIs and the API may be part of a blacklist or whitelist); and send a response to the request to the first apparatus(US 20200341826, Ge, para. 0007, where a revocation response message is sent in response to a revocation request message); wherein the at least one API identified by the list and associated with the AEF are revoked instead of all APIs authorized for the API invoker(US 20200341826, Ge, para. 0102-0104 and Table 1, Table 2, where a revocation may be implemented by adding an API invocation entity to a blacklist or deleting it from a whitelist, wherein, for example, the API#1 may be revoked from being authorized)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.) Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200341826, Ge (priority date: 1/15/2018) in view of US 20210119875, Ge II

 	In regards to claim 6, Ge discloses the method according to claim 2, wherein the AEF comprises: wherein the authorization server comprises a Common API Framework (CAPIF) Core function (US 20200341826, Ge, para. 0003 and 0343, where CAPIF may be implemented by a server); and
 	Ge does not teach a Service Capability Exposure Function[[,]] (SCEF); a Network Exposure Function (NEF); or a Broadcast Multicast Service Center (BMSC) 	However, Ge II teaches a Service Capability Exposure Function[[,]] (SCEF) (US 20210119875, Ge II, para. 0091, Where the AEF network element comprises an SCEF); a Network Exposure Function (NEF); or a Broadcast Multicast Service Center (BMSC). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ge with the teaching of Ge II because a user would have been motivated to use reference information of an application to a network element, taught by Ge II, in order to enable an API invoker to locate an API, taught by Ge, so an authorization revocation request may be processed to revoke an API(see Ge II, para. 0005)
 	In regards to claim 15, Ge teaches the method according to claim 11, wherein the AEF comprises: wherein the authorization server comprises a Common API Framework(CAPIF) Core function(US 20200341826, Ge, para. 0003 and 0343, where CAPIF may be implemented by a server) 	Ge does not teach a Service Capability Exposure Function (SCEF); a Network Exposure Function(NEF); or a Broadcast Multicast Service Center(BMSC); 	However, Ge II teaches a Service Capability Exposure Function (SCEF) (US 20210119875, Ge II, para. 0091, Where the AEF network element comprises an SCEF); a Network Exposure Function(NEF); or a Broadcast Multicast Service Center(BMSC). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ge with the teaching of Ge II because a user would have been motivated to use reference information of an application to a network element, taught by Ge II, in order to enable an API invoker to locate an API, taught by Ge, so an authorization revocation request may be processed to revoke an API(see Ge II, para. 0005)

3.) Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200341826, Ge (priority date: 1/15/2018) in view of US 20090252159, Lawson

 	In regards to claim 4, Ge teaches the method according to claim 1. Ge does not teach wherein the request is sent, via an HTTP POST message containing the API invoker ID, the AEF identifier and the list, to an URI on the second apparatus 	However, Lawson teaches wherein the request is sent, via an HTTP POST message containing the API invoker ID, the AEF identifier and the list, to an URI on the second apparatus (see US 20090252159, Lawson, para. 0020, where a request is sent to a server/URI via an HTTP POST).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ge with the teaching of Lawson because a user would have been motivated to use a URI to designate an address destination and an API for issuing an HTTP command, taught by Lawson, for transmitting an API revocation message, taught by Ge, in order to process API revocation messages(see Lawson, para. 0017)

 	In regards to claim 5, the combination of Ge and Lawson teach the method according to claim 4, wherein the HTTP POST message further contains a cause for revoking the authorization of the at least one API(US 20200341826, Ge, para. 0014 and 0015, where a revocation request may be initiated due to revocation related information that may be a quantity of times of API invocation failures).  

 	In regards to claim 13, Ge teaches the method according to claim 10. Ge does not teach wherein the request is received, via an HTTP POST message containing the API invoker ID, the AEF identifier and the list 	However, Lawson teaches wherein the request is received, via an HTTP POST message containing the API invoker ID, the AEF identifier and the list(see US 20090252159, Lawson, para. 0020, where a request is sent to a server/URI via an HTTP POST). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ge with the teaching of Lawson because a user would have been motivated to use a URI to designate an address destination and an API for issuing an HTTP command, taught by Lawson, for transmitting an API revocation message, taught by Ge, in order to process API revocation messages(see Lawson, para. 0017)  

 	In regards to claim 14, the combination of Ge and Lawson teach the method according to claim 13, wherein the HTTP POST message further contains a cause for revoking the authorization of the at least one API(US 20200341826, Ge, para. 0014 and 0015, where a revocation request may be initiated due to revocation related information that may be a quantity of times of API invocation failures). 


CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438